DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3,4,7,9-15,17,19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/22. 
Applicant has indicated that claims 1-2,4-13,15-20 read on the elected species as seen in figures 6-8. The examiner disagrees, claim 4 depends from withdrawn claim 3 and reads on the non-elected species of figures 1-5. Claims 7,9-15 and 17 recite a securement strap, or plurality of straps extending through a pair of slots in the primary member, which is only shown in the non-elected species of figures 1-5. Claims 19-20 recite a plurality of hooks with a flat planar portion, an abutting portion, a parallel portion, and a downwardly facing portion wherein the parallel portion is attached to the downwardly facing portion by a transversely positioned member, which is only shown in the non-elected species of figures 9-11. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 2, “arranges” should be “arranged”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carver(US20190383101).
[claim 1] Carver teaches a portable carrier(10) comprising: a primary member(18); a plurality of hooks(30) coupled to the primary member, the hooks configured to engage a ladder(as seen in figure 1A); and a strap(20) coupled to the primary member, the strap configured to be supported by a shoulder of a user to aid in supporting the ladder(see para[0027]).
[claim 2] wherein each of the hooks has a substantially horizontal planar member(32), an abutment(at distal end of hook 30) proximate a distal end of the hooks, and an apical portion(36) contoured to form a j-hook as seen in figure 1A.
[claim 6] further comprising a shoulder hold(56) disposed on the strap. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carver as applied to claim 1 above, in view of Haines(US20170318887).
Carver teaches a portable carrier as detailed above, with the strap(20) is a carrier strap, wherein Carver provides a duality, or two, straps on opposing ends of the primary member. Carver however does not teach that the primary member includes a duality of spools oppositely arranged on opposing ends of the primary member, with at least one of the spools including a reel disposed therein to extend and retract the strap. 
Haines teaches a similar portable carrier with a shoulder strap(150) including a duality of spools(110’,110”) with at least one of the spools including a reel(see para[0047]) to extend or retract the strap, thereby adjusting the length of the strap. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a spool and reel as taught by Haines with each of the straps of Carver, as this would allow the length of the strap to be adjusted to fit the needs of a user, as taught by Haines. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carver as applied to claim 1 above, and Carver in view of Haines as applied to claim 16 above, and further in view of Dohn(US7175061).
Carver, and Carver in view of Haines teach portable carriers as detailed above. However neither Carver nor Haines teach that the hooks are retractable. 
Dohn teaches a similar portable carrier with a retractable hook(24), which is retractable to provide a smaller retracted profile when not in use(see ABS). It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the hooks of Carver or Carver in view of Haines retractable, as this would provide a smaller profile for the carrier when not in use, as taught Dohn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11286114, US20140265385, US8783534, US8579345, US8540294, US20110253757, US20070017945, US6685069, US6435304, US5511285, US4453442, US2399786 and US0402900 all teach similar carrier systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/               Primary Examiner, Art Unit 3632